Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received 09/16/2020 for application number 17/023, 360. The Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and claims.
Claims 1 – 20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2020 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1 - 6 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Morroni, US 2018/0150092 A1.
 As to claim 1, Morroni discloses a device [14, 80, power balancer, para 0048, 0057, fig. 1 – 4], comprising: a first module [82 power converter] coupled to one or more first power pins [94 voltage input] associated with a first voltage level [input voltage A, para 0043] wherein the first module [82] is configured to route current from the one or more first power pins [94] to a voltage rail having the first voltage level [output voltage, para 0048 – 0051, 0058, 0061, as shown in fig. 3 – 4]; and a second module [84 power converter] coupled to one or more second power pins [100] associated with a second voltage level [input voltage B, para 0043], wherein the second module [84] is configured to route current from the one or more second power pins [100] to the voltage rail [output voltage rail] having the first voltage level [output voltage] via a connecting voltage rail [pin 104 to output voltage, para 0048, 0050 – 0051, 0055, 0058, 0062 – 0065, as shown in fig. 3 – 4].
As to claim 2, Morroni further discloses a device [14, 80, power balancer, para 0048, 0057, fig. 1 – 4], further comprising one or more third power pins [104] coupled to the second module [84], wherein the second module [84] is configured to route current from the one or more third power pins [104] to the voltage rail [output voltage rail] having the first voltage level via the connecting voltage rail [from pin 104 to output voltage rail, para 0061, as shown in fig. 4 – 5]. 
As to claim 3, Morroni further discloses a device [14, 80, power balancer, para 0048, 0057, fig. 1 – 4], wherein: the one or more first power pins [94] include one or more DC power pins [para 0043, 0052]; the one or more second power pins [100] include one or more unused power pins [102]; the one or more third power pins include one or more reserved pins [102] ; and the voltage rail is a DC voltage rail [para 0043, 0052].
As to claim 4, Morroni further discloses a device [14, 80, power balancer, para 0048, 0057, fig. 1 – 4],  wherein the second module [84] is configured to receive a 12V signal via the one or more unused power pins [102][para 0019], and to route current from the one or more unused power pins to the 12V voltage rail [output voltage rail] via the connecting voltage rail [from 104 to output voltage rail as shown in fig. 4]. 
As to claim 5, Morroni further discloses a device [14, 80, power balancer, para 0048, 0057, fig. 1 – 4], further comprising a lower than 12V voltage rail [5 V,  Voltage rail A is 12 volt and transfer some or all of received power to output, para 0029, 0058,0061], wherein the second module [84] is configured to receive additional power via the one or more unused power pins [102], and to route current from the one or more unused power pins to the lower than 12V voltage rail [5 volt rail]. 
As to claim 6, Morroni further discloses a device [14, 80, power balancer, para 0048, 0057, fig. 1 – 4], wherein the second module [84] is configured to receive a 12V signal via the one or more reserved power pins [112] , and to route current from the one or more reserved power pins [102] to the 12V voltage rail [output voltage rail] via the connecting voltage rail [from pin 104 to output voltage rail as shown in fig. 4].
Examiner's note: The examiner has noted several intended use recitations in the claims (i.e. configured to or adapted for).  Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  Such clauses may render parts of the claims optional (see MPEP 2106 and 2111.04) 
Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner.
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 8 – 10 are directly or indirectly depending upon the objected claim 7, therefore are objected too.
Claims 11 – 20 are allowed.
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s claimed invention distinguishes over the prior art for following reasons. 
The independent claims 11 is allowable over the art of record. None of the references either alone or in combination teach or fairly suggest method steps of “determining, by the device, whether or not a presence of unused power pins is detected; based on determining that the presence of the unused power pins is detected: calculating a total amount of available additional power; repurposing the unused power pins as actively used power pins; and updating a power budget value based on the total amount of available additional power” as described in claimed invention.. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186